      Case 1:17-cv-00080-SPW Document 112 Filed 04/19/21 Page 1 of 3



JEAN E. WILLIAMS
Acting Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division
Caitlin Cipicchio, Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-305-0503 || 202-305-0506 (fax)
caitlin.cipicchio@usdoj.gov
Counsel for Federal Defendants

                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION
_________________________________________
                                               )
WILDEARTH GUARDIANS and MONTANA                )
ENVIRONMENTAL INFORMATION CENTER, )
                                               ) CV 17-80-SPW-TJC
              Plaintiffs,                      )
                                               )
       v.                                      ) FEDERAL DEFENDANTS’
                                               ) NOTICE OF APPEAL
DAVID BERNHARDT, Acting Secretary of the       )
Interior, et al.                               )
                                               )
              Federal Defendants,              )
                                               )
       and                                     )
                                               )
SPRING CREEK COAL, LLC,                        )
                                               )
              Intervenor Defendants.           )
_________________________________________ )
       Case 1:17-cv-00080-SPW Document 112 Filed 04/19/21 Page 2 of 3



      Please take notice that Federal Defendants Debra Haaland, in her official

capacity as the United States Secretary of the Interior1; the United States Office of

Surface Mining Reclamation and Enforcement (“OSMRE”); the United States

Department of the Interior; Marcelo Calle, in his official capacity as Program

Support Division Manager for OSMRE’s Western Region; David Berry, in his

official capacity as Regional Director for OSMRE’s Western Region; Glenda

Owens, in her official capacity as Deputy Director of OSMRE; and Laura Daniel-

Davis, in her official capacity as the United States Department of the Interior’s

Principal Deputy Assistant Secretary, Land and Minerals Management, hereby

appeal the District Court’s February 3, 2021 Order re: Magistrate’s Findings and

Recommendations (ECF No. 102) to the U.S. Court of Appeals for the Ninth

Circuit.

      Respectfully submitted this 19th day of April, 2021.

                                       JEAN E. WILLIAMS
                                       Acting Assistant Attorney General
                                       U.S. Department of Justice
                                       Environment and Natural Resources Division

                                       /s/ Caitlin Cipicchio
                                       CAITLIN CIPICCHIO
                                       Natural Resources Section

1
 Pursuant to Federal Rule of Civil Procedure 25(d), Debra Haaland is
automatically substituted for David Bernhardt as Secretary of the Interior and
Laura Daniel-Davis is automatically substituted for Katharine MacGregor as
Principal Deputy Assistant Secretary, Lands and Mineral Management.
                                          2
Case 1:17-cv-00080-SPW Document 112 Filed 04/19/21 Page 3 of 3



                            P.O. Box 7611, Washington, D.C. 20044
                            202-305-0503|| 202-305-0506 (fax)
                            caitlin.cipicchio@usdoj.gov

                            MICHELLE-ANN C. WILLIAMS
                            Natural Resources Section
                            P.O. Box 7611, Washington, D.C. 20044
                            202-305-0420 || 202-305-0506 (fax)
                            michelle-ann.williams@usdoj.gov

                            Counsel for Federal Defendants




                              3
